DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 12 January 2022 in response to the Office Action of 12 July 2021 are acknowledged and have been entered. Claims 9, 13, and 52 have been cancelled. Claims 1, 14, and 33 are amended. Claims 1, 4-8, 10-12, 14-16, 32-35 and 53-54 are pending and being examined on the merit. 
Any rejection or objection not reiterated herein has been overcome by Applicants’ amendments and/or arguments.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-8, 14-16, 33-35, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Arnould (US 2006/0153826 Al, 7/13/2006) in view of Neuwirth (Neuwirth et al. 2007.  Molecular and Cellular Biology, Vol. 27, No. 15, p. 5261–5274), Richardson (Richardson and Jasin. 2000, Vol 405 pg.698-700), and Weinstock (Weinstock et al. 2006. DNA Repair (5) 1065–1074).  This is a new rejection necessitated by Applicants’ amendments.
Regarding claim 1, 7, and 53, Arnould teaches the use of meganucleases, site-specific endonucleases recognizing large sequences, for inducing homologous recombination ex vivo and in toto in vertebrate somatic tissues for the correction of mutated genes [0001-0002, 0008].  Arnould teaches the use of the meganucleases comprising inducing a double stranded cleavage at a site of interest comprising at least one recognition and cleavage site of
region surrounding the site of cleavage [0156].  Arnould teaches the use of meganucleases to repair the site of interest, for preventing, improving or curing a monogenetic recessive disease [0155]. Arnould teaches allelic exchange that occurs between two chromosomes to obtain a chromosome without the mutation (i.e., mutation free chromosome) [0007].  Arnould teaches 
Regarding claim 6, Arnould teaches that an abnormality in one or several genes can be an insertion or a deletion, thereby teaching that the allele can comprise an insertion or deletion polymorphism [0043].
Regarding claim 8, Arnould teaches that the disease can be Sickle cell anemia, tyrosinemia, phenylketonuria, Cystic fibrosis, or Tay-Sachs disease [170-175].  
Regarding claim 14, Arnould additionally teaches that vectors comprising targeting DNA and/or nucleic acid encoding a meganuclease can be introduced into a cell [0142].  
Regarding claim 15, 16, and 33 Arnould teaches that double-stranded cleavage is induced, either in toto by administration of said meganuclease to an individual, or ex vivo by introduction of said meganuclease into somatic cells removed from an individual and returned into the individual after modification.
Regarding claim 34, Arnould teaches introduction of components into a cell by injection [0142].
Regarding claim 35, Arnould teaches that individuals includes mammals [0042]. 
Arnould does not explicitly teach or suggest that the double stranded breaks were introduced in each chromosome at a site aligning between the positionally unique mutations, such that allelic exchange occurs between the two chromosomes of the pair and produces a mutation-free chromosome and a mutant chromosome. Arnold does not teach inducing double stranded breaks in each of the two chromosomes at an intronic site.  Arnold does not teach repair via non-homologous end-joining (NHEJ).
Neuwirth teaches DSB-induced interchromosomal crossover in mammalian cells for I-SecI-induced gene conversions that restored function at the selectable thymidine kinase (tk) locus [abstract].  Neuwirth teaches the thymidine kinase locus in two isogenic cell line where the site aligning the positionally unique mutations which contains a recognition site induces a double stranded break (I-SecI) [Fig. 1].  Neuwirth teaches that a switch in linkage can restore a wild type tk allele on either chromosome [pg. 5267, last paragraph], thereby producing a mutant chromosome and mutation-free chromosome [Fig. 5j, n, and t]. Neuwirth teaches non-homologous end joining [pg. 5269, col. 1, para 4].
Regarding claims 4-5, Neuwirth teaches the thymidine kinase locus in two isogenic cells line where positionally unique mutations of the heterogeneous alleles are separated by one complete intron that is at least 50 nucleotides in length [Fig. 1].  Neuwirth teaches that the site aligning the positionally unique mutations contains a recognition site that induces a double stranded break (I-SecI) is located in an intron [Fig. 1].  
Richardson teaches that NHEJ can be attributed to intrachromosomal translocation events [698, col.1, para 2].  Richardson teaches that two DSBs are sufficient to cause chromosomal translocations in mammalian cells involving NHEJ and that a second DSB increases the frequency of translocation [pg. 699, col. 2, para 3-4].  
Weinstock teaches intrachromosomal translocation by NHEJ by the cleavage of both alleles [Fig. 1].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Arnould where the meganuclease introduces a double stranded break at a site aligning between the positionally unique mutations on each allele, as taught by Neuwirth, Richardson, and Weinstock. One of ordinary skill would be motivated to make this modification for the advantage increases the frequency of intrachromosomal translocation by NHEJ thereby creating a mutant and mutation-free chromosome (i.e., wild type chromosome) as disclosed by Neuwirth, Richardson, and Weinstock.  This would result in the correction of recessive alleles with homologous chromosomes as taught by Arnould.  This creation is a possible outcome with the design of having a DSB in between the positionally unique alleles and would be a desirable outcome for someone attempting to replace homozygous recessive diseased gene with a heterozygous state as taught by Arnould and Neuwirth.    
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of as taught and suggested by Arnould, Neuwirth, Richardson, and Weinstock where the position of each heterogeneous recessive allele is separated by at least one complete intron that is at least 50 nucleotides in length and the site aligning between the positionally unique mutations is located in an intron given the disclosure of Neuwirth.  One of ordinary skill would have been motivated to make the modification for the advantage of correcting mutated genes without disturbing the coding region and thereby reducing the likelihood of additional mutations being introduced in the coding regions of the genes.  

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Arnould, Neuwirth, Richardson, and Weinstock as applied to claims 1, 4-8, 14-16, 33-35, and 53 above, and further in view Wu (Wu et al. 2013. Cell Stem Cell. Volume 13, Issue 6, 5 Pages 659-662).
The teachings of Arnould, Neuwirth, Richardson, and Weinstock are discussed above as applied to claims 1, 4-8, 14-16, 33-35, and 53 and similarly apply to claims 10-12.  
Arnould, Neuwirth, Richardson, and Weinstock do not teach or suggest that the recombinant gene editing complex comprises a Cas9 protein and a single guide RNA.  
Wu teaches the use of the CRISPR-Cas9 system for efficient correction of mutant alleles based on the endogenous allele to correct genetic diseases [abstract].  Wu teaches that the CRISPR-Cas9 system has been applied to genome editing in one step impressively by injecting Cas9 mRNA and a single guide RNA (sgRNA) (recombinant gene editing complex) targeting the mutant allele, thereby making it an effective tool for genome engineering [abstract; pg. 659, col.1, para 1; Fig. 1D].  Specifically, Wu teaches efficient correction of a mutant gene in a mouse disease model by zygote injection of CRISPR-Cas9, and reports subsequent successful transmission of the corrected trait to the next generation [pg. 659, col.1, para 1].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method as taught and suggested by Arnould, Neuwirth, Richardson, and Weinstock with the CRISPR-Cas9 system recombinant gene editing complex comprising Cas9 and sgRNA, as taught by Wu. One of ordinary skill in the art would have been motivated to have made the modification for the advantage of correcting mutant alleles in a one-step genome editing process which allows for the successful transmission of the corrected trait to the next generation.     

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Arnould, Neuwirth, Richardson, and Weinstock as applied to claims 1, 4-8, 14-16, 33-35, and 53 above, and further in view of Cong (WO 2015/089462 A1, 6/18/15).
The teachings of Arnould, Neuwirth, Richardson, and Weinstock are discussed above as applied to claim 1, 4-8, 14-16, 33-35, and 53 and similarly apply to claim 32. 
Arnould, Neuwirth, Richardson, and Weinstock do not teach or suggest that the at least one component of the gene editing complex is delivered to the cell in a recombinant adeno-associated virus (rAAV).
Cong teaches a method of modifying an organism or a nonhuman organism by manipulation of a target sequence in a genomic locus of interest, where the genomic locus is associated with a mutation associated with an aberrant protein expression or with a disease condition or state [0010].  Cong teaches the method comprises delivering a non-naturally occurring or engineered composition a guide sequence capable of hybridizing to a target sequence in a eukaryotic cell and a polynucleotide sequence encoding a CRISPR enzyme [0010].  Cong teaches effectively packaging CRISPR-Cas system components (e.g., comprising SaCas9) into a viral delivery vector, e.g., AAV, and teaches that it can be used to modify endogenous genome sequence in mammalian cells in vivo [0007].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method as taught and suggested by Arnould, Neuwirth, Richardson, and Weinstock where the at least one component of the gene editing complex is delivered to the cell in a recombinant adeno-associated virus (rAAV), as taught by Cong.  This modification would amount to a simple substitution of one known delivery vehicle for another given that both delivery methods have been shown to be involve in delivery of CRISPR components for the purpose of genome editing.  
Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Arnould, Neuwirth, Richardson, Weinstock, and Wu as applied to claims 1, 4-8, 10-12, 14-16, 33-35, and 53 above, and further in view of Reyes (US20040091923A1, published 5/13/04).
The teachings of Arnould, Neuwirth, Richardson, Weinstock and Wu are discussed above as applied to claim 1, 4-8, 10-12, 14-16, 33-35, and 53 and similarly apply to claim 54. 
Arnould, Neuwirth, Richardson, Weinstock and Wu fail to teach or suggest a gRNA or sgRNA complementary to SEQ ID NO: 5.
Reyes teaches SEQ ID NO: 10 which is 100% identical to SEQ ID NO: 5 [0134].  Reyes teaches that these are primers that are complementary to a region in the Human β-globin Gene.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method as taught and suggested by Arnould, Neuwirth, Richardson, Weinstock, and Wu where the gRNA or sgRNA is complementary to SEQ ID NO: 5.  Given Reyes teaching that SEQ ID NO: 10, 100% identical to SEQ ID NO: 5, is a sequence that is complementary to a region in the Human β-globin Gene, one skilled artisan would be motivated to make the modification for the advantage of genetically editing mutations in the Human β-globin Gene.  

Response to Arguments
Applicants argue that neither Arnold, Neuwirth, Wu and Cong, alone or in combination, disclose or suggest a method that utilizes non-homologous end-joining (NHEJ) for the induction of "double stranded breaks in each of the two chromosomes at an intronic site aligning between the positionally unique mutations”.  Applicants arguments have been considered and found unpersuasive.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Richard and Weinstock provides teachings of introducing two double strand breaks, a DSB on each allele, for enhancing intrachromosomal translocation between alleles via NHEJ as discussed in the new rejection set forth above.  Therefore, it is the combination of Arnold, Neuwirth, Richard and Weinstock that teaches a method that utilizes non-homologous end-joining (NHEJ) for the induction of "double stranded breaks in each of the two chromosomes at an intronic site aligning between the positionally unique mutations."

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        

/NANCY J LEITH/Primary Examiner, Art Unit 1636